     Case 2:18-cv-01869-JAM-CKD Document 18 Filed 05/12/20 Page 1 of 1

 1

 2                                     UNITED STATES DISTRICT COURT

 3                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    JASON REMON,                                        No. 2:18-cv-01869 JAM CKD P
 6                        Plaintiff,
 7            v.                                          ORDER
 8    SCOTT KERNAN, et al.,
 9                        Defendants.
10

11           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14           On February 06, 2020, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

17   objections to the findings and recommendations.

18           The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21           1. The findings and recommendations filed February 06, 2020, are adopted in full;

22           2. Plaintiff’s first amended complaint (ECF No. 13) is dismissed without leave to amend

23   for failure to state a claim.

24           3. The Clerk of Court is directed to close this case.

25
     DATED: May 11, 2020
26
                                                     /s/ John A. Mendez____________                _____
27

28                                                   UNITED STATES DISTRICT COURT JUDGE
                                                          1
